Citation Nr: 0200754	
Decision Date: 01/22/02    Archive Date: 02/05/02

DOCKET NO.  01-07 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for a dysthymic 
disorder, currently evaluated as 40 percent disabling


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from May 1997 to December 
1998.

Initially, the Board of Veterans' Appeals (Board) notes that 
the veteran requested a videoconference hearing in this 
matter before a member of the Board, and that she was 
afforded her requested hearing in November 2001.

The Board further observes that the original claim on appeal 
sought an evaluation in excess of 20 percent for the 
veteran's service-connected dysthymic disorder, effective 
December 1998.  A July 2001 rating decision increased the 
rating for this disability to 40 percent, effective December 
1998.  The veteran has continued the appeal.

Finally, the Board notes that since the veteran indicated 
disagreement with the initial rating assigned for his 
dysthymic disorder, the Board will consider entitlement to an 
increased evaluation from the effective date of service 
connection pursuant to Fenderson v. West, 12 Vet. App. 119 
(1999).


FINDING OF FACT

The veteran's service-connected dysthymic disorder is 
manifested by symptoms that are productive of total 
occupational and social impairment.


CONCLUSION OF LAW

The schedular criteria for a 100 percent disability rating 
for a dysthymic disorder have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Codes 
9400 and 9411 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Board first notes that the claim has been adequately 
developed pursuant to the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. § 5103A (West Supp. 2001) (VCAA).  While 
there is some indication that there may be pertinent private 
treatment records that have yet to be obtained by the 
regional office (RO), in light of the Board's decision to 
grant the veteran a 100 percent schedular rating for her only 
service-connected disability, the Board finds that the 
veteran is not prejudiced by the Board's action in not 
remanding this case to obtain these records.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In addition, there is no 
indication in the record that there are any other outstanding 
relevant treatment records from any source that are not 
currently of record, and the Board notes that the veteran has 
clearly been placed on notice of the evidence and criteria 
necessary to warrant entitlement to a higher rating such that 
remand for further notice would be an unnecessary waste of 
appellate time and resources.

While the Board also notes that the Secretary has recently 
promulgated regulations to further implement the guidelines 
set forth in the VCAA, the Board's review of those 
regulations does not reveal any additional notice and/or 
development requirements.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.102, 3.156(a), 3.159, 
3.326(a)).  Moreover, in supplementary information provided 
with the new regulations, it was noted that these provisions 
merely implemented the VCAA and did not provide any rights 
other than those provided by the VCAA.  Thus, based on all of 
the foregoing, the Board finds that this matter has been 
sufficiently developed pursuant to the VCAA and the 
regulations promulgated thereto.

Finally, with respect to the regulations that are to govern 
the Board's duty to obtain evidence, the Board observes that 
these regulations are to govern circumstances wherein the 
Board requires clarification of the evidence, correction of a 
procedural defect, or some other action essential for a 
proper appellate decision.  Therefore, since the Board finds 
that there is no need for further clarification, correction 
or other essential action in this case, further delay in the 
Board's consideration of this case is unnecessary, and remand 
for consideration of these regulations prior to the Board's 
review of this matter is also not warranted.

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1.

A review of the history of this disability shows that the 
veteran was originally granted service connection for a 
dysthymic disorder, evaluated as 20 percent disabling, in a 
rating decision of April 2000, based on service records, and 
Department of Veterans Affairs (VA) examination conducted in 
August 1999.

Service medical records reflect that a psychiatric disability 
was neither reported nor found on enlistment examination in 
May 1997.  Thereafter, records from March 1998 reflect the 
veteran's report of being depressed for years with current 
suicidal ideation and an assessment of depression.  In April 
1998, there was a diagnosis that included dysthymic disorder 
and a belief that the veteran was motivated to continue 
service.  In May 1998, the veteran reported recurrent 
suicidal ideation with an effort to take her life at age 17 
in England, with current symptoms that included chronic mood 
instability, sadness, low energy, social isolation, insomnia 
and decreased interests.  There was an Axis I diagnosis of 
dysthymic disorder.

Service medical records further indicate that November 1998 
examination revealed a past history of self-mutilation at age 
11 followed by the episode noted at age 17, and that the 
veteran had been recently hospitalized for depression with 
continuing outpatient treatment for this condition 
thereafter.  Her condition was reported to have worsened the 
previous six months with the knowledge that her romantic 
interest planned to marry and only thought of the veteran as 
a platonic friend.  The veteran complained of feelings of 
depression over the previous 17 years.  Current symptoms 
included feelings of emptiness, poor sleep, decreased 
concentration, hopelessness, and depressed mood.  Mental 
status examination revealed a dysphoric, hopeless and 
helpless mood, and labile affect.  Insight was also found to 
be lacking and judgment was impaired.  

VA mental disorders examination in August 1999 revealed a 
history of depression and current evaluation noted that mood 
was depressed.  There was also some suicidal ideation, and 
lack of concentration and focus, and the veteran was assigned 
a global assessment of functioning (GAF) scale score of 45 to 
59.  The diagnosis included dysthymia and problems relating 
to abuse as a child.  The examiner subsequently provided a 
supplemental opinion that a pre-existing disability had been 
aggravated in service.  The examiner cited several in-service 
hospitalizations in support of the opinion on aggravation.  

In an April 2000 rating decision, the RO concluded that the 
veteran's dysthymia preexisted service, that it was 50 
percent disabling at the time of entry, and that it was 
currently 70 percent disabling.  Consequently, after 
deducting the preexisting evaluation, the RO assigned a 20 
percent evaluation, effective from December 1998.

In January 2001, the veteran filed a notice of disagreement 
with the initial rating of 20 percent assigned by the April 
2000 rating decision.

Private medical records received in February 2001 from K. Y. 
Centers for the period of April to May 1999, reflect the 
veteran's complaints in April 1999 of depressed mood, loss of 
motivation, difficulty concentrating and a lack of energy.  
She further reported leaving positions due to lack of 
concentration and motivation.  She also indicated that she 
experienced auditory hallucinations.  The diagnosis was 
dysthymia and major depression.  The veteran was assigned a 
GAF of 38 with the highest GAF in the past year noted to be 
45.  Additional treatment records for the rest of this period 
reflect concern over the veteran's suicidal ideation and the 
veteran's desire to participate in programs that involved 
housing in view of her need to separate from a roommate.  A 
May 1999 private medical report reflects a diagnosis of major 
depressive episode with psychotic features and borderline 
personality disorder, and a previous hospitalization was 
noted for one week in April 1999.  It was further noted that 
the veteran had been receiving active treatment for her 
condition since that hospitalization.

Private medical records received in April 2001 from A. B. 
Medical Center reflect that the veteran was admitted to this 
facility in April 1999 for depression with suicidal ideation 
and psychotic features.  Psychiatric evaluation revealed 
complaints of severely depressed mood, difficulty with 
concentration, loss of motivation, auditory hallucinations 
and lack of energy.  Mental status examination revealed a 
severely depressed mood and very low motivation.  There was 
also some suicidal ideation and the veteran's judgment and 
insight were fair.  The veteran's diagnosis included major 
depressive episode with psychotic features and chronic early 
onset dysthymic disorder.  During admission, the veteran was 
assigned current GAF's of 30 and 32 and it was indicated that 
the highest GAF in the previous year was 45.  The discharge 
summary reflects the same diagnoses and assigns the veteran a 
GAF of 45, with the best GAF in the previous year noted to be 
50.

Private treatment records received in April 2001 from the L. 
Center indicate that the veteran came to this facility from 
E. M. in June 1999 where she initially was strongly motivated 
but later began to miss therapy groups.  In June 1999, Axis I 
diagnoses were major depressive episode with psychoses and 
chronic early onset dysthymic disorder.  A past GAF of 38 was 
noted at K. Y. Centers and the veteran was assigned a current 
GAF of 48.  In October 1999, the veteran notified her 
counselor that she wanted to leave the L. Center, and at this 
time, it was noted that the veteran did not seem to identify 
with the group and at times was condescending to other 
clients.  

Private treatment records received in May 2001 from the E. 
Center reflect that the veteran came to this facility in July 
1999 with complaints of depression and suicidal ideation, 
feelings of hopelessness, emptiness, low motivation and 
fatigue.  Major problems included the lack of a relationship, 
and she noted that she was currently participating in 
treatment groups at the L. Center.  She had been residing 
with a roommate at the L. Center for the previous month.  The 
veteran reported a technical marriage to someone for 
convenience but that they were currently separated, and 
denied friendships other than a man from England and her 
brother.  The veteran indicated that she had three years of 
college and was going to college at this time.  She reported 
difficulty concentrating and some previous experience in the 
administrative field.  Mental status examination revealed no 
evidence of problems with concentration but a report of some 
suicidal ideation and depressed mood.  Judgment was 
considered adequate and insight was found to be moderate.  
The diagnosis included major depressive episode, recurrent, 
moderate, and the veteran was assigned a GAF of 55.  
Psychiatric evaluation approximately one month later 
indicated a diagnosis that included major depression, 
recurrent, mild.  In December 1999, it was noted that the 
veteran had been improving since a previous evaluation in 
November 1999, but had been recently having some problems.  A 
case summary from February 2000 reflects a lack of recent 
contact with the veteran and a GAF of 40.

Additional private treatment records received in May 2001 
from K. Y. Centers reflect another April 1999 mental 
evaluation wherein it was again noted that the veteran was 
depressed, with decreased motivation and concentration, and a 
sense of hopelessness and auditory hallucinations.  A 
discharge note reflects a GAF of 50 and the transfer of the 
veteran to the L. Center and E. Center for further care.

A July 2001 rating decision increased the overall evaluation 
of this service-connected disability to 40 percent, effective 
from December 1998.  The RO reassessed the veteran's level of 
disability prior to service, found that it more nearly 
approximated a 30 percent rating, and again deducted this 
assessment from a 70 percent evaluation for current 
symptomatology, for a net disability rating of 40 percent.

At the veteran's hearing before a member of the Board in 
November 2001, the veteran testified that she had been 
hospitalized for her service-connected disability (transcript 
(T.) at p. 4).  She also received various therapies for her 
condition and stated that she had been treating at the C. M. 
H. Counseling in Chicago for the previous two years (T. at 
pp. 4-5).  She was currently taking several medications for 
her disorder (T. at p. 5).  The veteran denied that she had 
worked since the military (T. at p. 6).  She stated that she 
had been hospitalized for psychiatric problems during the 
service and that following her discharge, she was first 
evaluated by a psychiatrist in 1999 (T. at p. 6).  The 
veteran was subsequently hospitalized at the "K. J." in 
1999, and she had been hospitalized since service on a number 
of occasions (T. at p. 7).  She denied that she had been 
employed since service and supported herself from Social 
Security Administration (SSA) disability benefits (T. at p. 
7).  Prior to the service, the veteran indicated that she had 
a psychiatric problem at age 17, but denied that she 
thereafter had any significant problems until military 
service (T. at p. 8).  She believed that her most significant 
problem was depression (T. at p. 8).  The veteran stated that 
she had been unable to pursue employment because of her 
condition (T. at p. 9).


II.  Rating Criteria and Analysis

The veteran's service-connected dysthymic disorder has most 
recently been evaluated as 40 percent disabling pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9411, under the "new" 
criteria for neuropsychiatric disabilities which took effect 
on November 7, 1996.  As the veteran's claim for service 
connection for a dysthymic disorder was filed December 1998, 
the evaluation of the veteran's dysthymic disorder will be 
based on consideration of only the "new" criteria.

The "new" rating criteria permit a 50 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
effective work and social 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The "new" rating criteria permit a 70 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or worklike setting); inability 
to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The newer rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The record reflects little, if any, employment after the 
veteran's discharge from the service, and that she has made 
an effort to obtain employment when her service-connected 
disability has permitted her to do so.  Although the Board 
recognizes that an examiner assigned a GAF of 50 at the time 
the veteran was transferred to a new treatment program at the 
beginning of June 1999, and that she was later assigned a GAF 
score as high as 55 in July 1999, during the two months prior 
to June 1999, the record reflects GAF scores of 30, 32, 38, 
and 45 (with notations of the highest GAF for the previous 
year of 45 and 50).  In addition, June 1999 records also 
reveal a GAF score of 48, and August 1999 VA examination 
provided a GAF range of 45 to 59.  Thereafter, while the 
Board notes that some improvement in condition was 
communicated by the veteran in December 1999, some 
exacerbation of symptoms was also noted, and she was assigned 
a GAF of 40 at the time she was place in inactive status by 
the E. Center in February 2000.  It is also noted that while 
there have been diagnoses other than dysthymia that have 
likely supported some of the above-noted GAF scores, the 
Board further observes that the symptoms associated with the 
veteran's service-connected disability clearly provided a 
significant basis for those scores, and the Board will give 
the veteran the benefit of the doubt in this regard.  
Overall, the Board finds that the evidence of record reflects 
consistent findings of significant depression, suicidal 
ideation, lack of motivation, auditory hallucinations, and 
lack of concentration, and that with the exception of some 
improvement during the summer of 1999, and later in October 
1999 based on statements from the veteran, the record has 
otherwise shown these symptoms to be consistent and to 
represent pronounced disability. 

In summary, based on an overview of the evidence in general 
since April 1999, the Board finds that temporarily improved 
GAF scores of 50 and 55 are overshadowed by significant 
symptoms of dysthymia which have resulted in GAF scores as 
low as 30 in April 1999.  Moreover, the Board is also 
impressed by the fact that although the veteran has engaged 
in periodic efforts to find employment, with several years of 
college, it is apparent that her employment opportunities 
have been severely limited by her disability, and that this 
is further demonstrated by limited relationships and lack of 
focus, concentration and energy.  

Thus, in light of all of the evidence of record, the Board 
finds that the veteran is entitled to a 100 percent 
disability evaluation effective from December 1998.  The 
record indicates very few hobbies or outside interests, and 
although the veteran has identified some contact with a man 
in England and her brother, the record as a whole is 
reflective of limited social contact, and found to be 
indicative of significant social impairment.  

The veteran also experiences consistent depression, suicidal 
ideation, periodic auditory hallucinations, a lack of energy, 
and other symptoms that have been related to the veteran's 
dysthymia and which produce significant industrial 
impairment.  

Therefore, the Board has been persuaded that the veteran's 
dysthymic disorder, when viewed longitudinally, is manifested 
by the type of gross impairment in thought processes or 
communication and inappropriate behavior consistent with 
total occupational and social impairment under the "new" 
criteria for neuropsychiatric disabilities which took effect 
on November 7, 1996.  Accordingly, a 100 percent rating is in 
order.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Finally, the Board notes that while the RO has consistently 
found some level of preexisting disability which it has then 
deducted from the veteran's current level of disability, in 
view of the Board's assignment of a 100 percent rating, it is 
unnecessary for the Board to consider the appropriateness of 
a deduction under 38 C.F.R. § 4.22 (2001).  More 
specifically, 38 C.F.R. § 4.22 provides that if the veteran's 
disability is total, no deduction will be made.


ORDER

A 100 percent evaluation for a dysthymic disorder is granted, 
subject to the legal criteria governing payment of monetary 
benefits.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

